—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered September 15, 1997, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to driving while intoxicated as a felony in satisfaction of a three-count indictment. In accordance with the plea agreement, the People recommended a sentence of one year in jail; however, County Court, considering defendant’s prior criminal history and his attitude toward his alcoholism (that he has never hurt anyone), sentenced defendant to a prison term of 1 to 3 years. Defendant appeals, contending that the terms of the plea agreement were not honored. We disagree. The record clearly demonstrates that County Court advised defendant that it was not bound by the sentencing recommendation and that it was free to impose a harsher sentence. Defendant also acknowledged that, other than the sentencing recommendation by the People, no promises had been made with respect to sentencing. Accordingly, we find no abuse of discretion in County Court imposing a harsher sentence than that recommended by the People (see, People v Greenwood, 245 AD2d 972; People v Hartford, 217 AD2d 798, 799-800).
Cardona, P. J., White, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.